DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to RCE

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2022 has been entered.
 

Response to Amendment

In response to Examiner’s Office Action, filed 06/24/2022, Applicant has amended Claims 1, 9, and cancelled Claim 8.  Claims 1-6 and 9-20 are currently pending.


Response to Arguments

Applicant’s arguments, see page 8, filed 08/25/2022, with respect to “Rejections to the Claims under 35 U.S.C 112(a)” have been fully considered and are persuasive in view of the amendment which removed the NEW MATTER term “directly” from the claims.  The rejection of Claims 1-6 and 9-20 under 35 U.S.C 112(a) has therefore been withdrawn.
 
Applicant's arguments, see pages 8-11 directed towards Claims 1, 9, and 17, titled “First Argument –First Ground” and “First Argument – Second Ground” filed 08/25/2022 have been fully considered but they are not persuasive.  Specifically, with respect to applicant’s argument “The office action mistakenly contends that Camilo teaches the aforementioned required features of amended claim 1 in connection with its analysis of Claims 8 and 9 (see final Office Action, page 10) and its analysis of Claim 17 (see final Office action, page 16). Rather than using "initial input energy from a power source external to the system" to activate the fluid power mechanism, as required by amended claim 1, Camilo teaches that "the electricity generated from the first electrical generator 4 is used to power the oleo- hudraulic pump 7" (Col. 4, lines 10-12; emphasis added). The foregoing "electricity generated from the first electrical generator" of Camilo is not the "initial input energy" of amended Claim 1.”; and “In sum, Camilo fails to teach (1) using initial input energy from a power source external to the system to activate the fluid power mechanism (2) whereby the system is initially set in motion, as required by amended Claim 1.”; Examiner respectfully disagrees.  The amended claim limitation recites “wherein the system: is initially set in motion after an initial input energy from a power source external to the system is supplied to the fluid power mechanism, thereby activating the fluid power mechanism.”.  A broadest reasonable interpretation of the limitation in light of applicant’s original disclosure simply requires that in order to initially set the system into motion, an initial input of energy originating from a power source external to the system must be provided.  The initial input of energy (ultimately) results in energy being supplied to the fluid power mechanism which leads to self-sustaining operation of the overall system.
As previously indicated in the Final Action (filed 06/24/2022) for example with respect to claims 8-9, “Regarding Claim 8, Camilo further teaches: wherein the system is initially set in motion by an initial input energy from a power source external to the system (“The system may be set in motion initially by using the rotor 11. The rotor 11 may be rotated by a person, by a fluid-propelled blade 30, or by any other means which plausibly can initiate rotation of the crankshaft 1. In one embodiment, the energy applied via the lever is the only energy inputted into the system. From this point, the system may be self-powered for an extended period of time.”; see Col. 3 line 34+)” and “Regarding Claim 9, Camilo further teaches: wherein the system is initially set in motion after the initial input energy is supplied to the hydraulic pump, thereby activating the hydraulic pump to drive pressurized oil to the hydraulic motor via the fluid hose (Fig. 1, rotation of rotor 11 rotates shaft 1 that rotates 1°' generator 4 that provides electricity to transformer 6 that powers pump 7 that pressurizes hydraulic oil which drives/activates motor 8-9 that then continues to operate thereafter.)”.  
Therefore it is clear that the prior art system, just as in the instant claimed system, simply requires that in order to initially set the overall system into self-sustaining motion, an initial input of energy originating from a power source external to the system must be provided.  As disclosed in Camilo, the initial input of energy input to the crankshaft results (ultimately) in energy being supplied to the fluid power mechanism which leads to subsequent self-sustaining operation of the overall system.

Applicant’s arguments, see “Thus, the prior art fails to teach "an end of the low-speed shaft is connected ...to the hydraulic motor or to the pneumatic motor along a horizontal axis and collinear" as required by amended claim 1.”  Filed 08/25/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102 has been fully considered and are persuasive in view of the amendment.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 as being unpatentable over Camilo (US Patent No. 8,729,720) in view of Burrahm et al. (U.S. 2017/0335815A1) in view of Moeller (WO2008/139195A1).  See below for explanation.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Camilo (US Patent No. 8,729,720) in view of Burrahm et al. (U.S. 2017/0335815A1)
Regarding Claim 1, Camilo teaches: 
A system for supplying power (Fig. 1, system for generating output energy, Col. 3 lines 15-40 and Claim 1), comprising: 
a speed multiplier (Fig. 1, item 2) a low-speed shaft and a high-speed shaft (Fig. 1, transmission 2 comprises a low-speed input shaft 1 and a high speed output shaft 3; see Col. 3 lines 41-61); 
an electric generator (Fig. 1, items 4 and/or 5); 
a transformer (Fig. 1, item 6); 
and a fluid power mechanism (Fig. 1, items 7-9 “The oleo-hydraulic system used in embodiments of the disclosed technology is a circuit which has two cylinders 9, two valves 8, a pump 7, an oil reservoir, and fluid hoses between the components”) including a hydraulic motor (Fig. 1, items 8-9)or a pneumatic motor; wherein an end (Fig. 1, the limitation ‘end’ is broad/subjective/arbitrary and so the “ends” (i.e. portions) of the shaft (i.e. piston 9 journals, where pistons are shown attached to shaft) comprise the claimed “ends” of shaft 1) , of the low-speed shaft (Fig. 1, item 1) is (i.e. mechanically connected, vs indirectly connected via hydraulics or the like) connected and rotatably coupled (crankshaft 1 rotates and is directly coupled to the hydraulic motor, said motor comprising piston assemblies 9) to the hydraulic motor or to the pneumatic motor, wherein the system is initially set in motion after an initial input of energy from a power source external to the system is supplied to the fluid power mechanism, thereby activating the fluid power mechanism (“The system may be set in motion initially by using the rotor 11. The rotor 11 may be rotated by a person, by a fluid-propelled blade 30, or by any other means which plausibly can initiate rotation of the crankshaft 1. In one embodiment, the energy applied via the lever is the only energy inputted into the system. From this point, the system may be self-powered for an extended period of time.”; see Col. 3 line 34+; and Fig. 1, initial rotation of rotor 11 rotates shaft 1 that rotates 1st generator 4 that provides electricity to transformer 6 that powers pump 7 that pressurizes hydraulic oil which drives/activates motor 8-9 that then continues to operate thereafter.): 
produces output energy supplying power to an external system (Claim 4; “and said second electrical generator producing output electricity to be used outside said system”; 
and produces input energy supplying power to the fluid power mechanism for self-propelling the system(“whereas the first electrical generator feeds electricity back into the system (to power the fluid power means)”) and reproducing the output energy (See Claims 4-5 and Col. 3 lines 62-67 and col. 4 lines 7-16, 46-64).
Camilo does not explicitly teach wherein an end of the low-speed shaft is connected and rotatably coupled to the hydraulic motor or to the pneumatic motor along a horizontal axis and collinear.  Therefore the difference between the prior art at the instant claim is the manner in which the hydraulic motor and/or pneumatic motor is aligned and coupled relative to the axis of the shaft.
Burrahm discloses a system comprising a hydraulic pump (Fig. 2, 16) configured to generate hydraulic pressure that may be used to drive a hydraulic motor (Fig. 2, 250), wherein the hydraulic motor is directly coupled to and configured to drive a shaft (Fig. 2, 12).  Fig. 2 shows that the hydraulic motor and hydraulic pump are each coupled to the shaft such that relative to the shaft, the motor/pump are connected and rotatably coupled to a shaft along a horizontal axis and collinear.  Additionally, Burrahm states “The hydraulic starter motor may be mechanically coupled to the crankshaft of the engine by a belt, or the hydraulic starter motor could be integrated into the engine and directly drive the crankshaft or the hydraulic starter motor may be integrated into the electric starter.” (¶0017).  Therefore the prior art establishes that various mechanical arrangements for coupling a hydraulic motor to a shaft, including the motor/pump are connected and rotatably coupled to a shaft “along a horizontal axis and collinear” were known prior to applicant’s filing for the express and predictable purpose of driving said shaft. 
“The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
 Here, it would have been obvious to one skilled in the art at the time of the invention to include wherein an end of the low-speed shaft is connected and rotatably coupled to the hydraulic motor or to the pneumatic motor along a horizontal axis and collinear. by (B) Simple substitution of one known element for another to obtain predictable results as taught by Barrahm into the teachings of Camilo because it does no more than yield predictable results of coupling a hydraulic motor to a shaft to achieve the predictable purpose/result of driving said shaft,.since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (MPEP 2143).


Regarding Claim 2, Camilo further teaches: wherein: the electric generator comprises a first electric generator and a second electric generator (Fig. 1 items 4 and/or 5); and the fluid power mechanism comprises a hydraulic power mechanism including a hydraulic motor (Fig. 1, items 8-9) , a hydraulic pump including an oil reservoir, and a fluid hose coupling the hydraulic motor to the hydraulic pump such that the fluid power mechanism forms a closed circuit (Fig. 1, items 7-9 “The oleo-hydraulic system used in embodiments of the disclosed technology is a circuit which has two cylinders 9, two valves 8, a pump 7, an oil reservoir, and fluid hoses between the components”).

Regarding Claim 3, Camilo further teaches: wherein the speed multiplier comprises a gearbox including the low-speed shaft and the high-speed shaft (“The speed multiplier 2 is essentially a gearbox with an input and an output shaft. The input shaft is a low-speed shaft and the output shaft is a high-speed shaft 3.”; Col. 3 line 40+)

Claim(s) 4-6 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Camilo (US Patent No. 8,729,720) in view of Burrahm et al. (U.S. 2017/0335815A1) in view of Moeller (WO2008/139195A1)
Regarding Claim 4, The combination of Camilo and Burrahm teaches all the elements of Claim 2 as indicated above.  Camilo further teaches: the high-speed shaft rotatably couples the speed multiplier to the first electric generator (Fig. 1, highspeed shaft 3 extends to first and second generators 4/5 respectively.); and the high-speed shaft rotatably couples the speed multiplier to the second generator (Fig. 1, shaft 3 turns first and second generators at same rate of rotation.).  Camilo does not explicitly teach the high-speed shaft couples the speed multiplier to the second generator: via a pulley and belt set.
Moeller discloses the high-speed shaft rotatably couples a speed multiplier (gearbox) to a second generator via a pulley and belt set (See Fig. 3, shaft 39 of structure 18 rotatably couples with a gearset having gears 6/10 to a second generator 92 via a pulleys 5/33 and a pulley belt 32; See Page 11, line 14 thru page 12 line 21) in order to vary the output speed independently of the input speed such that the secondary generator (and/or other auxiliary equipment) may be operated at a speed which is much closer to the optimum instantaneous requirements of the generator (and/or other auxiliary equipment). (See Page 8 line 25+).
Therefore it would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the drive system of Camilo to incorporate the teachings of Moeller to include the high-speed shaft rotatably couples a speed multiplier (gearbox) to a second generator via a pulley and belt set in order to provide a transmission (speed multiplier) configured to vary the output speed independently of the input speed such that the secondary generator (and/or other auxiliary equipment) may be operated at a speed which is much closer to the optimum instantaneous requirements of the generator (and/or other auxiliary equipment). (See Page 8 line 25+).

Regarding Claim 5, Camilo further teaches: wherein the high-speed shaft includes a smaller diameter than the low-speed shaft (Col. 3 line 47+).

Regarding Claim 6, Camilo further teaches: the first electric generator is coupled to the transformer; and the transformer is coupled to the hydraulic pump (Fig. 1, transformer 6 is located between first generator 4 and pump 7).


Regarding Claim 9, Camilo further teaches: wherein the system is initially set in motion after the initial input energy is supplied to the hydraulic pump, thereby activating the hydraulic pump to drive pressurized oil to the hydraulic motor via the fluid hose (Fig. 1, initial rotation of rotor 11 rotates shaft 1 that rotates 1st generator 4 that provides electricity to transformer 6 that powers pump 7 that pressurizes hydraulic oil which drives/activates motor 8-9 that then continues to operate thereafter.)

Regarding Claim 10, Camilo further teaches: wherein: the hydraulic motor is driven by a fluid pressure of the pressurized oil; and a surface area of the hydraulic motor that receives the fluid pressure is greater than a surface area of the fluid hose, thereby generating a force multiplication that rotates the low-speed shaft at a first rotational velocity that actuates the speed multiplier (Fig. 1, a person of ordinary skill in the hydraulic system art, upon viewing Fig. 1 and the corresponding disclosure would understand that cylinders 9 house pistons that are implicitly shown as having a surface area greater than the size of the supply hose(s) containing the pressurized oil from pump 7.  The force multiplication that results from applying even a low pressure to a large surface area (e.g. pressurized hydraulic fluid applied to the surface of the pistons 9) is well-known in the art. As a result there is an implicit force multiplication due to the large surface area of the piston in the drawings relative to the size of the supply hoses that enables the pistons to move/reciprocate in the cylinder bores to drive the low-speed shaft 1).

Regarding Claim 11, Camilo further teaches: wherein: actuation of the speed multiplier rotates the high-speed shaft at a second rotational velocity that is greater than the first rotational velocity (Fig. 1, “The input shaft is a low-speed shaft and the output shaft is a high-speed shaft 3. The diameter of the low-speed shaft is greater than that of the high-speed shaft 3. An increase in speed is needed because the lever/crankshaft turns at a much lower speed (but with much greater force) than is required by an electrical generator 4.”; Col. 3 line 45+).

Regarding Claim 12, Camilo further teaches: wherein the second rotational velocity is converted into the input energy in the form of electricity by the first electric generator Page 18 of 22and into the output energy in the form of electricity by the second electric generator (See Col. 3 lines 52-64; rotational speed of output shaft 3 powers both electrical generators).

Regarding Claim 13, Camilo further teaches: wherein the input energy transfers through the transformer to the hydraulic pump, so as to transfer energy back into the system to self-propel the hydraulic pump and keep the system in motion, thereby reproducing the output energy (Fig. 1, Col. 4 line 46-64).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Camilo (US Patent No. 8,729,720) in view of Burrahm et al. (U.S. 2017/0335815A1) in further view of Ballard (U.S. 2009/0309371A1).
Regarding Claim 14, the combination of Camilo and Burrahm teaches all the elements of Claim 1.  Camil further teaches: wherein: the electric generator comprises a first electric generator and a second electric generator (Fig. 1, generators 4/5); and the fluid power mechanism comprises a pneumatic power mechanism (Fig. 3 embodiment shows a pneumatic fluid power system embodiment) including a pneumatic motor  (Fig. 3, items 18/19), including an air tank (Fig. 3, 16), and air pump (Fig. 3, pump 17), and a fluid hose coupling the air tank to the pneumatic motor such that the fluid power mechanism forms a closed circuit (Fig. 3, see pneumatic connection lines between pump 17, tank 16, motor 18/19).
Camilo does not explicitly teach an air compressor including an electric motor
Ballard teaches an air compressor including an electric motor (¶0008; “The air compressor may be powered by an electric motor. The electric motor may be powered by the electric generator during operation of the power producing system. The electric motor may be in mechanical communication with the air compressor via a belt and pulley system. The electric motor may be electrical communication with an outside power source and/or a rechargeable battery to provide power to the electric motor during start-up of the power producing system.”) in order to provide “a system and method for efficient power production through the use of compressed air. The system and method for producing power provide for efficient operation yielding a cost-effective rate of power production. The system and method also provide for a self-contained system and method for providing power such that power may be supplied at remote locations without the requirement of coupling to an existing power supply.” (¶0015).
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the drive system of Camilo to incorporate the teachings of Ballard to include an air compressor including an electric motor in order to provide “a system and method for efficient power production through the use of compressed air. The system and method for producing power provide for efficient operation yielding a cost-effective rate of power production. The system and method also provide for a self-contained system and method for providing power such that power may be supplied at remote locations without the requirement of coupling to an existing power supply.” (¶0015).

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Camilo (U.S. 8729720B1) in view of Burrahm et al. (U.S. 2017/0335815A1) in view of Ballard (U.S. 2009/0309371A1) in view of Moeller (WO2008/139195A1).
Regarding Claim 15, the combination of Camilo, Burrahm, and Ballard teach all the elements of Claim 14 as indicated above.  Camilo further teaches: wherein: the high-speed shaft rotatably couples the speed multiplier to the first electric generator; and  Page 19 of 22the high-speed shaft rotatably couples the speed multiplier to the second generator (Fig. 1).  Camilo does not explicitly teach the high-speed shaft couples the speed multiplier to the second generator: via a pulley and belt set.
Moeller discloses the high-speed shaft rotatably couples a speed multiplier (gearbox) to a second generator via a pulley and belt set (See Fig. 3, shaft 39 of structure 18 rotatably couples with a gearset having gears 6/10 to a second generator 92 via a pulleys 5/33 and a pulley belt 32; See Page 11, line 14 thru page 12 line 21) in order to vary the output speed independently of the input speed such that the secondary generator (and/or other auxiliary equipment) may be operated at a speed which is much closer to the optimum instantaneous requirements of the generator (and/or other auxiliary equipment). (See Page 8 line 25+).
Therefore it would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the drive system of Camilo to incorporate the teachings of Moeller to include the high-speed shaft rotatably couples a speed multiplier (gearbox) to a second generator via a pulley and belt set in order to provide a transmission (speed multiplier) configured to vary the output speed independently of the input speed such that the secondary generator (and/or other auxiliary equipment) may be operated at a speed which is much closer to the optimum instantaneous requirements of the generator (and/or other auxiliary equipment). (See Page 8 line 25+).

Regarding Claim 16, Camilo further teaches: wherein: the first electric generator is coupled to the transformer; and the transformer is coupled to the pump (Fig. 1; “In an embodiment of the disclosed technology, the pump is powered by the first electrical generator 4 by way of the transformer 6.”).  Therefore Camilo discloses an embodiment where the first electrical generator, by way of the transformer, powers a hydraulic pump.  Fig. 3 comprising the pneumatic air pump system embodiment is not explicitly disclosed as comprising the air pump (17) and/or an compressor is driven by an electric motor, nor that the first generator provides power via the transformer to such an electric motor.  Ballard teaches an air compressor including an electric motor (¶0008; “The air compressor may be powered by an electric motor. The electric motor may be powered by the electric generator during operation of the power producing system. The electric motor may be in mechanical communication with the air compressor via a belt and pulley system. The electric motor may be electrical communication with an outside power source and/or a rechargeable battery to provide power to the electric motor during start-up of the power producing system.”) in order to provide “a system and method for efficient power production through the use of compressed air. The system and method for producing power provide for efficient operation yielding a cost-effective rate of power production. The system and method also provide for a self-contained system and method for providing power such that power may be supplied at remote locations without the requirement of coupling to an existing power supply.” (¶0015).
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the drive system of Camilo to incorporate the teachings of Ballard to include an air compressor including an electric motor in order to provide “a system and method for efficient power production through the use of compressed air. The system and method for producing power provide for efficient operation yielding a cost-effective rate of power production. The system and method also provide for a self-contained system and method for providing power such that power may be supplied at remote locations without the requirement of coupling to an existing power supply.” (¶0015).
Additionally, it would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the drive system of Camilo (Fig. 3) to include wherein the pneumatic compressor is driven by an electric motor wherein the electric motor is supplied with electric power by the transformer in the same way that the transformer provides electric power to the pump of the hydraulic embodiment (fig. 1) in order to obtain the predictable result of achieving system energy efficiency by utilizing the first generator and a transformer to provide electrical power to a pneumatic pump/compressor drive for self-sustained operation instead of having to rely on an external power source for self-sustained operation.

Regarding Claim 17, Camilo further teaches: wherein the system is initially set in motion after the initial input energy is supplied to the electric motor, thereby activating the hydraulic pump to drive pressurized oil to the motor via the fluid hose (Fig. 1 embodiment, lever 12 or other suitable initial energy source turns the low-speed shaft which sets the system into self-sustained operation).  Camilo does not explicitly teach that the pneumatic (air) based fluid power system is similarly initially activated utilizing electrical energy to power an electric motor that drives the air compressor/pump however it would have been obvious to persons of ordinary skill in the art at the time of applicant’s filing to modify the pneumatic based system of Camilo to incorporate the features of the hydraulic based system wherein the initial turning of the lever 11 drives the motor (18/19) and the first generator which provides electric power to a motor driving the air compressor/pump in order to drive pressurized air formed in the air tank to the pneumatic motor via the fluid hose in order to obtain the predictable result of achieving improved system energy efficiency by utilizing an initial input energy to set in motion after the initial input energy is supplied to the electric motor of the pneumatic air compressor/pump.

Regarding Claim 18, Camilo further teaches: wherein: the pneumatic motor is driven by a fluid pressure of the pressurized air; and a surface area of the pneumatic motor that receives the fluid pressure is greater than a surface area of the fluid hose, thereby generating a force multiplication that rotates the low-speed shaft at a first rotational velocity that actuates the speed multiplier (Fig. 3, pneumatic cylinders 19 house pistons that are shown as having a surface area greater than the size of the supply hose(s) containing the pressurized oil from pump 17.  As a result there is a force multiplication due to the large surface area of the piston that enables it to move/reciprocate in the cylinder to drive the low-speed shaft 1) and actuation of the speed multiplier rotates the high-speed shaft at a second rotational velocity that is greater than the first rotational velocity. ((Fig. 1 and 3, “The input shaft is a low-speed shaft and the output shaft is a high-speed shaft 3. The diameter of the low-speed shaft is greater than that of the high-speed shaft 3. An increase in speed is needed because the lever/crankshaft turns at a much lower speed (but with much greater force) than is required by an electrical generator 4.”; Col. 3 line 45+).

Regarding Claim 19, Camilo further teaches: wherein the second rotational velocity is converted into the input energy in the form of electricity by the first electric generator and into the output energy in the form of electricity by the second electric generator (See Col. 3 lines 52-64; rotational speed of output shaft 3 powers both electrical generators).

Regarding Claim 20, Camillo further teaches: wherein the input energy transfers through the transformer to the electric motor, so as to transfer energy back into the system to self-propel the air compressor and keep the system in motion, thereby reproducing the output energy (Claim 20 recites a pneumatic (air) based system operating by the same principle as the prior art hydraulic system (Fig. 1, see at least Col. 4 line 46-64).  However, it would have been obvious to persons of ordinary skill in the art at the time of applicant’s filing to modify the pneumatic based system of Camilo to incorporate the features of the hydraulic based system the input energy transfers through the transformer to the electric motor, so as to transfer energy back into the system to self-propel the air compressor and keep the system in motion, thereby reproducing the output energy in order to obtain the predictable result of achieving improved system energy efficiency by utilizing the electric power generated by the first generator to power the electric motor of the air pump/compressor after the initial input energy is supplied to the electric motor of the pneumatic air compressor/pump such that the system is self-sustaining and does not require external supply of energy to continue operation.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Newly Discovered Prior art Taylor et al. (U.S. 2013/0257049A1) discloses a renewable energy extraction device comprising in-part, “a variable-displacement hydraulic motor 14 connected to the rotor of the electrical generator by a further drive shaft 16.” (Fig. 1).  Therefore with respect to Claim 1, Taylor teaches: A system (Fig. 1) for supplying power (i.e. electrical power), comprising: a hydraulic motor (14) or a pneumatic motor; wherein an end of the low-speed shaft (16) is connected and rotatably coupled to the hydraulic motor or to the pneumatic motor along a horizontal axis and collinear (Fig. 1, motor is coupled to shaft and generator 4 such that motor is “coupled..along a horizontal axis and collinear”), wherein the system: is initially set in motion after an initial input energy from a power source external to the system is supplied to the fluid power mechanism (Wind powers turbine 2, which powers hydraulic pump 10.  Pressurized fluid powers hydraulic motor 14), thereby activating the fluid power mechanism; produces output energy supplying power to an external system (i.e. generator); and produces input energy supplying power to the fluid power mechanism for self-propelling the system and reproducing the output energy (Fig. 2, generator 4 powers electronic controller 30 that provides control of electromagnetic switch 22 for the purpose of controlling flow of pressurized fluid to hydraulic motor 14).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626. The examiner can normally be reached Telework: M-F, 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 5712705426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747